DETAILED ACTION
1.	Claims 1-5 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application PCT/JP2017/016774 filed on 04/27/2017. It is noted, however, that applicant has not filed a certified copy of the PCT/JP2017/016774 application as required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 6/24/19 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner has considered the IDS as to the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. 	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
In view of Step 1 of the analysis, claim(s) 1 is directed to a statutory category as a process, claim 4 is directed to a statutory category as a machine, and claim 5 is directed to a process.
In view of Step 2A, Prong One, the claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Specifically the claims are directed to an abstract idea in the form of mental processes and mathematical concepts.
The steps cover performance of the limitations in the mind and mathematical concepts. Specifically the claim, as per claim 1, encompasses the user manually “performing a renormalization transformation process with 
    PNG
    media_image1.png
    32
    132
    media_image1.png
    Greyscale
 36Attorney Docket No.: 880635-0148-US01 where a potential Uo(r) is expressed as follows, using a parameter $ having a dimension of energy, a parameter 6 having a dimension of a length, and a non-dimensional function f, 
    PNG
    media_image2.png
    67
    160
    media_image2.png
    Greyscale
the following equation obtained by adding a finite extension non-linear elastic potential Uch(r: $, 6) having the parameters $ and 6 used in the potential Uo (r) as parameters to the potential Uo(r) is applied in the monomer grains that are adjacent to each other in the same polymer, 
    PNG
    media_image3.png
    33
    283
    media_image3.png
    Greyscale
when a mass of a monomer grain in the granular system S' is represented as m', the number of monomer grains that form one polymer is represented as Nm', the number of polymers is represented as Np', and a coordinate of the monomer grain is represented as q', the following 
    PNG
    media_image4.png
    329
    119
    media_image4.png
    Greyscale
 the molecular dynamics calculation is executed with respect to the granular system S' using potentials Uo' (r) and Uch' (r: $, 6) in the granular system S' corresponding to the potentials Uo (r) and Uch (r: $, 6) in the granular system S expressed as follows:  

    PNG
    media_image5.png
    109
    287
    media_image5.png
    Greyscale
.” Specifically these entire steps are a collection mathematical calculation steps which can also be performed mentally with a pencil and paper. 
Claims 2 and 3 merely elaborate on the mathematical formulas and would also conform to mathematical calculation steps which can also be performed mentally with a pencil and paper.
Claims 4 and 5 are rejected for the same reasons as claim 1.
Thus, the claim recites an abstract idea in the form of a mental process and mathematical concepts.
	In view of Step 2A, Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	Therefore claims 1-5 is rejected.
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Allowable Subject Matter
6.	Claims 1-5 are allowable over the prior art of record pending resolving all intervening issues such as the 101 rejection above. Reasons for allowance will be held in abeyance pending final recitation of the claims.
Conclusion
7. 	All Claims are rejected.		
	
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	i)	Prentis, Jeffrey J., and Daniel R. Sisan. "Granular polymer solution." Physical Review E 65.3 (2002): 031306. This prior art is directed to the same field of granular polymer solutions but lacks the specifics of the claim limitations above.		

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR 

SAA




May 7, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128